     Case 4:19-cv-03047 Document 31 Filed on 04/22/21 in TXSD Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

DEXTER DARNELL JOHNSON,                §
    Petitioner,                        §
                                       §
             v.                        §       CIVIL ACTION NO. 4:19-CV-03047
                                       §
BOBBY LUMPKIN, Director,               §       DEATH PENALTY CASE
Texas Department of Criminal           §
Justice, Correctional Institutions     §
Division,                              §
       Respondent.                     §

                  JOINT PROPOSED SCHEDULING ORDER

      Petitioner Dexter Darnell Johnson has an Amended Second or Successive

Petition for Writ of Habeas Corpus pending before this Court. ECF No. 8. This Court

has set an evidentiary hearing “on the question of whether [Patrick] McCann’s

representation rendered Johnson’s Atkins claim previously unavailable and whether

it entitles Johnson to equitable tolling.” ECF No. 18 at 25. That hearing is set for

August 12, 2021. ECF No. 30. This Court granted Johnson’s request to depose his

trial lawyers, Anthony Osso and Jim Leitner, and his initial federal habeas counsel,

Mr. McCann. ECF No. 28 at 10. This Court further ordered the parties to submit a

proposed scheduling order “laying out the specific dates for depositions, any briefing

on those depositions, and requested hearings on pending motions, if any, prior to the

evidentiary hearing.” ECF No. 30.

      The parties submit this Joint Proposed Scheduling Order in response to that

order. The parties have conferred and agreed to conduct the depositions the week of

June 7, 2021, and counsel for Mr. Johnson has contacted the three deponents



                                           1
     Case 4:19-cv-03047 Document 31 Filed on 04/22/21 in TXSD Page 2 of 4




regarding their availability that week. In light of that, the parties have agreed to the

following:

      1.     The parties will depose Mr. Osso and Mr. Leitner on the afternoon
             of June 8, 2021, and depose Mr. McCann on June 9, 2021.

      2.     The parties shall submit an exhibit list, deposition designations,
             and exchange exhibits listed therein, fourteen (14) days before the
             pre-hearing conference, or by July 26, 2021.

      3.     The parties shall file any objections to the authenticity and
             admissibility of exhibits and/or deposition designations by August
             2, 2021.

      4.     The parties may file a reply, if any, to objections by August 5,
             2021.

      5.     A pre-hearing conference will be held on Monday, August 9, 2021,
             to hear any pending issues related to the depositions, address
             any evidentiary objections to the parties’ exhibits, and resolve any
             other pending motions. If there are no pending motions or
             objections to be resolved, no pre-hearing conference will be held.

      6.     The evidentiary hearing will occur on August 12, 2021. Pursuant
             to this Court’s prior ruling, Petitioner is only authorized to
             present testimony from Mr. McCann at that hearing.

      7.     The parties shall file post-hearing briefing within thirty (30) days
             after the transcript becomes available to the parties.1

      A proposed order is attached.




1      In joining this proposed schedule, Respondent does not explicitly or implicitly
agree that an evidentiary hearing may be properly held in this case, or that any
evidence developed and/or presented at such a hearing may be considered by the
Court.

                                           2
    Case 4:19-cv-03047 Document 31 Filed on 04/22/21 in TXSD Page 3 of 4




Respectfully submitted,

                                   JASON D. HAWKINS
                                   Federal Public Defender

                                   /s/ Jeremy Schepers
                                   Jeremy Schepers
                                   Supervisor, Capital Habeas Unit

                                   /s/ Jessica Graf
                                   Jessica Graf
                                   Assistant Federal Public Defender

                                   Office of the Federal Public Defender
                                   Northern District of Texas
                                   525 S. Griffin St., Ste. 629
                                   Dallas, Texas 75202
                                   Jeremy_Schepers@fd.org
                                   Jessica_Graf@fd.org
                                   (214) 767-2746
                                   (214) 767-2886 (fax)

                             COUNSEL FOR PETITIONER

                                   KEN PAXTON
                                   Attorney General of Texas

                                   BRENT WEBSTER
                                   First Assistant Attorney General

                                   JOSH RENO
                                   Deputy Attorney General
                                   for Criminal Justice

                                   EDWARD L. MARSHALL
                                   Chief, Criminal Appeals Division

                                   s/ Gwendolyn S. Vindell
                                   GWENDOLYN S. VINDELL*
*Counsel of Record                 Assistant Attorney General
                                   State Bar No. 24088591
                                   Southern ID No. 2202376

                                   P.O. Box 12548, Capitol Station



                                     3
     Case 4:19-cv-03047 Document 31 Filed on 04/22/21 in TXSD Page 4 of 4




                                        Austin, Texas 78711
                                        Phone: (512) 936-1400
                                        Facsimile: (512) 936-1280

                                 COUNSEL FOR RESPONDENT




                          CERTIFICATE OF SERVICE

      I, Jessica Graf, certify that on April 22, 2021, a copy of the foregoing was filed
in the CM/ECF system, which will serve all registered users in this case.



                                        /s/ Jessica Graf
                                        Jessica Graf




                                          4
